                      Case 1:20-cv-04539-CM Document 85 Filed 03/22/21 Page 1 of 3
                       Case 1:20-cv-04539-CM Document 83 Filed 03/19/21 Page 1 of 3


                                                                                           ,.
                                      IN THE UNITED STATES DISTRICT COURT ._                    USDCSDNY
                                    FOR THE SOUTHERN DISTRICT OF NEW YORK                       DOCUMENT
                                                                                                ELECTReNICALLY FILED
              PERRY STREET SOFTWARE, INC.,                                                      DOC#:                   I

                                                                                                DATE FILED: '3 /,z2 f :i. /
                      Plaintiff-Counterclaim Defendant,
                                                                  Case No. 1:20-cv-04539 (CM)
                      V.
                                                                  NOTICE OF DEFENDANT JEDI
              JEDI TECHNOLOGIES, INC.                             TECHNOLOGIES, INC.'S UNOPPOSED
                                                                  MOTION FOR JUDICIAL NOTICE OF
                      Defendant-Counterclaim Plaintiff.           PATENT PROSECUTIO HISTORY




     - - - -- -PLEASE- TAKE               OTICE that, upon the accompanying Memorandum in Support of Its

              Unopposed Motion for Judicial Notice of Patent Prosecution History dated March 19, 2021 ,

              Defendant Jedi Technologies, Inc. ("Jedi"), by and through undersigned counsel, shall move this

              Court, before the Honorable Colleen McMahon, at the United States Courthouse for the Southern

              District of New York located at 500 Pearl Street, New York, NY 10007, at a date and time to be

              determined by the Court, for an order granting Jedi's motion for judicial notice of excerpts from

              the prosecution history of the patent-in-suit, U.S. Patent    o. 10, 164,918, which are provided as

              Exhibits 2-7 to the Declaration of Brian E. Haan in support of Jedi' s Opposition to Plainti.ff's Alice

              Motion For Judgment On The Pleadings. Dkt.           os. 80-3 through 80-8. Defendant brings this

              motion for judicial notice pursuant to Federal Rule of Evidence 20 I and applicable case law cited




t.    -
          -
                   Case 1:20-cv-04539-CM Document 85 Filed 03/22/21 Page 2 of 3
                   Case 1:20-cv-04539-CM Document 83 Filed 03/19/21 Page 2 of 3




           Dated: March 19, 2021              Respectfully submitted,




                                              Brian E. Haan (admitted pro hac vice)
                                              bhaan@leesheikh.com
                                              Ashley E. LaValley (admitted pro hac vice)
                                              alavalley@leesheikh.com
                                              Dragan Gjorgiev (admitted pro hac vice)
                                              dgjorgiev@leesheikh.com

                                      LEE SHEIKH MEGLEY & HAA LLC
                                      111 West Jackson Boulevard, Suite 2230
                                      Chicago, IL 60604
- - - - - - - - - - -- - - -- - - - ---r.--.--n_ 82-007n-- - - - - - - - - - - - - - - - - -

                                              Attorneys for Defendant, Jedi Technologies, Inc.




                                                 2
         Case 1:20-cv-04539-CM Document 85 Filed 03/22/21 Page 3 of 3
          Case 1:20-cv-04539-CM Document 83 Filed 03/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 19, 2021 the foregoing:

                  OTICE OF DEFENDANT JEDI TECHNOLOGIES, INC.'S
                    UNOPPOSED MOTION FOR JUDICIAL NOTICE
                        OF PATENT PROSECUTIO IDSTORY

was filed with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing to the follow ing counsel of record:

               Brett Charhon
               bcharon@ ccrglaw.com
               Steven Callahan
               seal lahan@ ccrn:law.com
               Mitchell Sibley
                  "b-lev(a),cci:glaw.w .
               John Heuton
               jheuton(@ccrglaw.com
               CHARHO CALLAHA ROBSON & GARZA, PLLC
               3333 Lee Parkway, Suite 460
               Dallas, Texas 75219
               Telephone: (469) 587-7265
               Telecopier: (2 14) 764-8392

                Counsel for Plaintiff-Counterclaim Defendant
                Perry Street Software, Inc.




                                               LEE SHEIKH MEG LEY & HAAN
                                               Counsel for Def endant-Counterclaim Plaintiff,
                                               Jedi Technologies, Inc.




                                                      3
